IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

             NOS. PD-0602-12, PD-0603-12, PD-0604-12 and PD-0605-12

                      DILLON WADE THOMPSON, Appellant

                                             v.

                                THE STATE OF TEXAS

                      ON REHEARING OF APPELLANT’S
                   PETITION FOR DISCRETIONARY REVIEW
                   FROM THE SEVENTH COURT OF APPEALS
                             RANDALL COUNTY

                                       Per curiam.

                                      OPINION


       Appellant was convicted of indecency with a child, sexual performance by a child, and

possession or promotion of child pornography.        The Court of Appeals affirmed the

convictions. Thompson v. State, Nos. 07-11-00060-CR, 07-11-00061-CR, 07-11-00062-CR,

07-11-00063-CR (Tex.App - Amarillo, delivered February 10, 2012). On September 12,

2012, Appellant’s petitions for discretionary review were dismissed as untimely filed.

Appellant has filed a motion for rehearing requesting reinstatement of his petitions so that
                                                                                 Thompson - 2

they will be considered by this Court. Appellant’s motion for rehearing is granted. His

petitions for discretionary review filed in this Court on July 13, 2012, are filed as of October

31, 2012, and will be considered in accord with Tex.R.App.P. 68.




Delivered October 31, 2012
Do not publish